Citation Nr: 0529746	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  96-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's 
application to reopen a claim of service connection for 
asbestosis as well as his claim of service connection for 
post-traumatic stress disorder (PTSD).  The veteran perfected 
a timely appeal of these determinations to the Board.  

In November 1998, the veteran, accompanied by his 
representative, testified at a hearing held at the local VA 
office by the undersigned Veterans Law Judge (formerly known 
as a member of the Board).

When this matter was previously before the Board, the Board 
reopened the veteran's asbestosis claim and remanded it, 
together with his PTSD claim, to the RO for further 
development and adjudication.

In a January 2005 rating decision, the RO granted service 
connection for the veteran's PTSD and assigned a 30 percent 
evaluation effective October 14, 1994.  Since that time, the 
veteran has not appealed the evaluation or the effective date 
of the award, and thus this issue is not before the Board.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran served in the Navy during his period of 
active duty and was likely exposed to asbestos.

2.  The medical evidence shows that the veteran does not have 
asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to service connection for asbestosis, and that 
the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determinations.  By way of these documents, as well as the 
RO's April and May 2003 and February 2005 "VCAA" letters, 
the Board's February 1999 remand, and at the November 1998 
Board hearing, VA carefully advised him of the information 
and evidence necessary to substantiate his claim and the 
importance of doing so.  Id.  In this regard, the Board 
observes that the veteran demonstrated his understanding of 
the need to file evidence in his possession in support of 
this claim since he submitted additional evidence at the 
November 1998 Board hearing that was accompanied by a waiver 
of RO consideration.  See Pelegrini.

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claim that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decisions, the SOC, the SSOCs, the Board 
remand, or at the Board hearing, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical and personnel records, as well as voluminous relevant 
post-service records and reports.  In addition, the record 
contains pertinent VA examinations that were conducted in 
June 1991 and November 1994, prior to the current appeal.  
Further, in compliance with the Board's February 1999 remand 
instructions, in August 2001 and September 2003, VA 
physicians reviewed the veteran's claims folder to determine 
whether he had a lung disability that was related to his 
presumed exposure to asbestosis while serving in the Navy.  

With regard to the August 2001 and September 2003 VA 
examinations, the Board acknowledges that the remand 
instructions directed the RO to afford the veteran a physical 
examination; however, because the claims folder shows that, 
subsequent to the Board remand that the veteran resides in a 
nursing home and is unable to understand information, the 
Board finds that the RO had no choice but to have examiners 
review his records to comply with the remand instructions.  
Cf. Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, in 
July 2005 written argument, the veteran's representative 
reported that VA had completed all development necessary for 
the adjudication of the appeal, implicitly acknowledging that 
it agreed with the RO's decision to have the determination 
made through a review of the veteran's records.

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claims at 
this time, without a second remand of the case to the RO for 
further development or to give his representative another 
opportunity to present additional evidence and/or argument 
because the essential fairness of the adjudication was 
maintained.  See Mayfield; see also Bernard v. Brown, supra.  
In this case, the record on appeal demonstrates the futility 
of any further evidentiary development, and that there is no 
possibility that additional assistance would further aid him 
in substantiating this claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In his statements and testimony, the veteran asserts that he 
suffers from asbestosis and maintains that service connection 
should be established for this condition given his presumed 
exposure to asbestos while serving in the Navy in the 1950s.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181 (2005); Guerrieri v. Brown, 4 Vet. App. at 
470-71.

The veteran served in the Navy in the 1950s and VA has 
acknowledged that he was likely exposed to asbestos during 
his period of active duty.  As such, although the Board has 
reviewed the lay and medical evidence in detail, because this 
case turns on whether the veteran suffers from asbestosis due 
to his presumed in-service exposure to asbestos, the Board 
will focus its discussion to the evidence that concerns 
whether he suffers from this condition.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Board acknowledges that the record contains conflicting 
medical evidence regarding whether the veteran has asbestosis 
due to his in-service asbestos exposure.  In support of this 
claim, as the Board noted in the February 1999 remand, in 
August 1998 VA outpatient treatment entries, VA examiners 
indicated that the veteran had restrictive lung disease that 
was most likely related to his history of exposure to 
asbestos.

Also of record, however, are VA chest X-rays, dated in June 
1998 and July 2001, which show that the veteran's lungs were 
normal, without any evidence of an asbestos-related lung 
disease, including asbestosis.  Further, in compliance with 
the Board's February 1999 remand, in August 2001, a VA 
physician carefully reviewed the veteran's medical records, 
including diagnostic studies, and concluded that there was 
"no evidence whatsoever" that the veteran had asbestosis.

Further, in September 2003, another VA physician carefully 
reviewed the veteran's claims folder to determine whether he 
had an asbestos-related lung disability.  Based on that 
review, the physician opined that the veteran had minimally 
restricted lung disease that was most likely secondary to his 
historical substance abuse, "with no evidence whatsoever of 
asbestosis."

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Here, based on reviewing the results of diagnostic studies 
showing that the veteran had "no evidence, whatsoever, of 
asbestosis," two VA physicians ruled out a diagnosis of 
asbestos-related lung disease, and specifically, asbestosis.  
Further, the August 1998 opinions were offered in the course 
of the veteran's treatment for psychiatric disability, and 
there is no indication that they were not based on those 
examiners' review of the veteran's pertinent medical records.  
Thus, because the assessments are contradicted by the 
objective diagnostic evidence, the Board finds that the 
outpatient assessments are not probative of the veteran's 
condition.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  By contrast, the August 2001 and September 2003 VA 
examiners' impressions were based on a complete review of the 
veteran's pertinent medical evidence.

Therefore, because the preponderance of the evidence is 
clearly against the claim, the Board must deny service 
connection for asbestosis.  In doing so, the Board does not 
question the sincerity of the veteran's conviction that he 
suffers from asbestosis; however, as a lay person, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and because VA physicians, after reviewing the veteran's 
medical records, including diagnostic studies, have ruled out 
a diagnosis of the condition, there is no basis upon which to 
establish service connection for asbestosis.


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


